Case: 14-13774    Date Filed: 07/09/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-13774
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:12-cv-20624-WMH



MAXIMILLIAN ABREU,
DARIO SILVESTRO,
MICHELLE ZAPATA,
on their own behalves and others similarly situated,
CIRCE C. RAYMOND,
EUNICE URAMIARE,
FRANCISCO R. ARRUNTEGUI,
JAVIER OITANA,
JULIO CHENG,
LEONARDO ARRAEZ,

                                                  Plaintiffs - Appellants,

versus

RUSSIAN PALACE, INC., etc.

                                                   Defendant,

DMITRI KOTIKOVSKI,

                                                  Defendant - Appellee.
                 Case: 14-13774   Date Filed: 07/09/2015   Page: 2 of 3


                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (July 9, 2015)

Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Maximillian Abreu, on behalf of himself and other similarly situated

Appellants (collectively, Appellants), appeals the district court’s order granting

Defendant-Appellee Dmitri Kotikovski’s motion for summary judgment.

Appellants filed suit against their former employer, Russian Palace, Inc. (Russian

Palace), and Kotikovski individually pursuant to the Fair Labor Standards Act

(FLSA), alleging that they had not been paid weekly and overtime wages. The

district court entered a default judgment against Russian Palace and Kotikovski.

However, Kotikovski successfully moved to set aside the default judgment against

him and subsequently filed a motion for summary judgment, which the district

court granted.

      After consideration of the parties’ briefs and upon thorough review of the

record, we find that summary judgment was properly entered. The district court

correctly determined that Abreu failed to present evidence that Russian Palace

exceeded the gross annual revenue threshold of $500,000.00 required to establish


                                          2
              Case: 14-13774    Date Filed: 07/09/2015   Page: 3 of 3


enterprise coverage under the FLSA, and he failed to establish that Appellants

were entitled to individual coverage under FLSA as cooks, chefs, servers, and

managers because their job duties were inconsistent with duties that have been

considered to include activities of interstate commerce. Accordingly, the judgment

of the district court granting Kotikovski’s motion for summary judgment is

      AFFIRMED.




                                         3